Citation Nr: 1713251	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1973 to December 1976.  He was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran withdrew his request for a hearing in May 2013 and there are no additional hearing requests pending. 

In March 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed right foot disability is etiologically related to service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, private medical evidence, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations in connection with his claims.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Right Foot Disability

The Veteran contends that he has a right foot disability that had its onset during his active duty military service.  See April 2011 Report of General Information and July 2011 Claim. 

Upon entrance into service, the only noted foot condition was pes planus not considered disabling, and the Veteran was found qualified for enlistment.  See Veteran's Entrance Examination.  During service, the Veteran was treated for Achilles tendonitis in the left foot.  He was told to wear T and heel pads in both boots and put on limited duty for five days.  See December 1973 STR.  This is the only notation regarding the Veteran's feet in his STRs. At the Veteran's exit examination, his feet were assessed as normal and he was deemed fit for separation.  See Veteran's Separation Examination.  

The Veteran was provided a VA examination in conjunction with this claim in January 2012.  The examiner interviewed the Veteran who reported that he was treated for heel pain and tendonitis bilaterally with steroid injections during active duty and continued to have the same issues post-service.  However, the examiner noted that he did not see this treatment in the Veteran's STRs.  The examiner then performed a physical examination of the Veteran, finding that he experienced moderately severe bilateral heel pain.  He also noted that that Veteran constantly used VAMC issued insoles but they no longer helped alleviate his pain.  Radiologic testing showed degenerative arthritis in both feet.  The examiner diagnosed the Veteran with tendonitis, heel pain, and degenerative disc disease.  He stated that he was unable to locate treatment for the condition during active duty, but went on to say that if the RO accepted the Veteran's statement of treatment for a right foot condition during service then it is as least as likely secondary to his active duty service.  See January 2012 VA Examination.  

In compliance with the Board's remand directives, a second VA examination was provided in May 2015.  Once again, the Veteran reported having bilateral tendonitis during service that required steroid injections as treatment.  He stated that there was no specific incident that triggered his foot problems, but that he had continued to have problems since service.  The Veteran reported daily flare-ups with pain registering at an 8/10.  He also reported functional loss during flare-ups but could only verbalize it as pain.  He stated that he experiences pain from walking at his job.  He is on his feet about 8 hours a day; however, he needs to stop and rest every 10-15 minutes.  As he works in a prison, he is unable to rest on such a frequent basis.

Upon physical examination, the examiner found that the Veteran continued to use insoles on a constant basis.  Diagnostic testing was performed and degenerative arthritis was seen in both feet.  The examiner provided a medical opinion.  She stated that the claimed right foot disability was less likely than not incurred in or caused by service.  She reasoned that, while the Veteran did have degenerative changes noted on his right foot X-ray, she did not have an injury to associate it with.  She went on to state that without objective evidence to say it was due to an in-service injury or condition, she could not state that his current foot condition was due to service.  See May 2015 VA Examination.  

The medical evidence confirms a current diagnosis of a right foot condition.  See VA Examinations.  

The Board also finds that there is evidence of an in-service injury.  Although the Veteran's STRs are negative for any complaint, treatment, or diagnosis of a right foot condition, the Veteran asserts that his right foot condition was coincident with his service in the military, as he had no foot problems prior to entering.  He was directed to use T and heel pads in both boots while in service following a diagnosis of Achilles tendonitis in his left foot, which indicates that he was experiencing some heel pain in his right foot as well.  The Veteran's time on active duty service was dominated by required physical events, such as road marches with heavily laden backpacks, intense calisthenics periods, and a lot of running.  Medical literature supports a finding that, merely based on the physical requirements of active duty military, the Veteran's right foot was subjected to conditions that were productive of foot and heel pain.  

The final prong required for service connection is a nexus between the Veteran's current disability and the in-service incident or occurrence.  The January 2012 VA examiner's opinion was competent and credible.  Moreover, the examiner stated his opinion turned on the RO's decision regarding the credibility of the Veteran's lay statements.  Given the Board has found the Veteran's statements credible, THE January 2012 opinion is found to be positive and probative.  

The May 2015 examiner's opinion, although competent and credible, was based solely on the lack of documentation in the Veteran's file regarding complaint or treatment for a right foot condition; it did not account for the Veteran's lay statements or circumstances surrounding his military service.  Therefore, it is of little probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").  
The Veteran essentially asserts that he has experienced right foot problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

His assertions in this case are credible and supported by the circumstances his service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current foot disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed foot disability is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his prescribed use of T and heels pads bilaterally while in service, (3) the right foot problems the Veteran continued to have post-service, (4) the January 2012 VA positive nexus opinion, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the Veteran's consistent testimony regarding the pain he experiences and its onset, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran claims to have experienced in service.  
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right foot disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a right foot disability is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


